DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The amendment filed on 09/20/2021 has been acknowledged. 

Amendment Summary
Claims 1-3, 6, 9, 10, 11, 15, 17 and  22  are amended. 
Claim 23 is newly added.
Claim 12 is cancelled.

Response to Arguments/Amendment
Applicant’s arguments with respect to claims # 1-22 have been considered but  they are not persuasive.


A)
Applicant argues that 
Claim 1 has been amended to recite in relevant part:
based on the plurality of directions, that a change of location of the access point is expected to improve performance of the wireless network;”
The proposed combination at least fails to teach, suggest, or render obvious the above noted subject matter of amended claim 1.


Examiner respectfully disagrees with applicant arguments as the primary reference Crump teaches about optimizing the location of access point using threshold data described in an adaptive user profile and comparing measurement of data such as signal strength and quality of signal to the threshold data provided in adaptive user profile (See Column 6, line 54 to Column 7, line 46).  Crump does not explicitly recite one of the of the characteristic of incoming signals which is direction of signals but Drummond-Murray teaches about using direction of signals to detect a location of a device.  Crump could easily use this characteristic of signals as an addition to the other characteristic of signals to better estimate an optimize location for an access point. Therefore the combination of Crump and  Drummond-Murray is proper and teaches about optimizing an access point location depending on plurality of direction from different UE.

Claims 9 and 14 teach similar features and are subjected to the same rejection.

Therefore  the request to cancel the rejection have been denied 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 5-10, 12-17 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable by Crump (US 9,819,610 B1) in view of Drummond-Murray (US 2006/0217132 A1).

Regarding Claim 1,
Crump discloses a method (See {Abstract]) comprising:

receiving data indicating locational information (See Fig.11(1106); Column 13, lines (14-24); measurement at different location is recorded), relative to an access point (See (Column 7; lines (5-19); Column 13, lines (26-30); signal strength between access point and UE),  associated with a plurality of wireless communications (See Column 7, lines (5-19); the router/AP gathers location information about user device in a home), received by the access point (Fig.1(102)) from a plurality of devices (Fig,1(108(a, b, c))) associated with a wireless network (See (Column 7; lines (5-19); Column 13, lines (14-30); measurement is recorded for multiple UE devices);


determining, by a computing device (See Fig.1(108x); Column 7, lines (5-29)) and based on the signal quality data (See (Column 7; lines (20-29); Column 13, lines (14-30); QoS measurements) that a change of location (See (Column 7; lines (5-19); Column 13, lines (14-30); optimized placement of a router) of the access point (Fig.1(102)) is expected to improve performance of the wireless network  (See (Column 7; lines (5-19); Column 13, lines (14-30); to maximize performance); and


sending, based on the determining  (See (Column 7; lines (5-19); Column 13, lines (14-30); determining location need to be changed to maximize performance), an indication associated with changing a location of the access point (See (Column 7; lines (5-19); Column 13, lines (14-30); suggest to use to change location).

But Crump fails to explicitly recite 
 a plurality of directions from associated wireless devices connected to router/AP.
determining, by a computing device and based on the plurality of directions, that a
change of location of the access point is expected to improve performance of the wireless network;

However in analogous art,
Drummond-Murray teaches about network node collecting plurality of directions from multiple wireless devices associated to AP (See [0027-0030]). 

Crump and Drummond-Murray are analogous art because they all pertain to determining location of wireless device in wireless network. Crump teaches about optimizing access point location to increase network performance. Drummond-Murray teaches about network nodes collecting signal directions from a wireless device in order to estimate the location of the UE. Crump could use Drummond-Murray features of recording signal directions of a UE same as QoS of signals to better optimize location of access point in a communication network for better network services to other UEs. Therefore it would have been obvious for one of ordinary skill at the time of the application to combine Crump and Drummond-Murray as to obtain an efficient and flexible wireless network.



Regarding Claim 2,
Crump and Drummond-Murray teaches all the features with respect to claim 1 and Crump further teaches  
                   
wherein the determining comprises 

determining, based on one or more clustering of directions within the plurality
of the directions (See Column 7, lines (5-19); Column 13, lines (13-19); multiple devices in a home or different locations create multiple signal data direction), that the change of location of the access point is expected to improve performance of the wireless network (See (Column 7; lines (5-19); Column 13, lines (14-30); to maximize performance) for one or more of the plurality of devices (Fig.1(108x)).


Regarding Claim 3,
Crump and Drummond-Murray teaches all the features with respect to claim 1 and Crump further teaches  
                 wherein the determining comprises 
comparing the data to data indicating patterns of directions of wireless communications received by other access points (See Column 13, lines (3-46); the data analysis is performed within router at different location where data indicators is compared with each other) that are indicative of optimal access point placement (See Fig.11(1112); Column 13, lines (37-46); indicating to users using other type of indicators of optimal location).


Regarding Claim 5, 
Crump and Drummond-Murray teaches all the features with respect to claim 1 and Crump further teaches  
  
                  wherein sending the indication associated with changing the location
of the access point (See (Column 7; lines (5-19); Column 13, lines (14-30); to maximize performance) comprises sending the indication via the access point to a user device (See (Column 7; lines (51-62); Column 13, lines (14-30); the computing system/server/intelligent storage will send the information  to the user through the access point).


Regarding Claim 6,
Crump and Drummond-Murray teaches all the features with respect to claim 1 and Crump further teaches  

determining, after sending the indication (See (Column 7; lines (5-19); Column 13, lines (14-30); optimized placement of a router) and based on additional data (See (Column 7; lines (20-29); Column 13, lines (13-46); data of users in the network is monitored continuously including QoS), that an addition of one or more range extending computing devices is expected to improve performance of the wireless network for the one or more of the plurality of devices (See (Column 7; lines (20-29); Column 13, lines (13-46); QoS is used to further optimize location of Access Point).


Regarding Claim 7,
Crump and Drummond-Murray teaches all the features with respect to claim 1 and Crump further teaches  
evaluating telemetry data samples collected for the wireless network (See (Column 7; lines (5-19); Column 13, lines (14-30); information are collected for different location f user devices); and

sending, based on the evaluating (See (Column 7; lines (5-19); Column 13, lines (14-30); optimized placement of a router), an indication that performance of the wireless network is expected to be improved by addition of one or more range-extending computing devices (See (Column 7; lines (5-19); Column 13, lines (14-30); placement can be continuously optimized based on different UE device location data and QoS).


Regarding Claim 8,
Crump and Drummond-Murray teaches all the features with respect to claim 1 and Crump further teaches  


              wherein the indication (See (Column 6; line 54 to Column 7, line 40); Column 13, lines (14-30); network adaptive profile update), comprises at least one of:

a relative score indicative of an expected improvement to wireless performance associated with the change of location of the access point,

a new placement of the access point (See (Column 7; lines (5-19); Column 13, lines (14-30); suggestion of new optimized location), or

an evaluation of a placement of the access point relative to the plurality of devices (See (Column 7; lines (5-19); Column 13, lines (14-30); suggestion of new optimized location).

(The term at least one of means at least only one limitation can be analyzed)



Regarding Claim 9,
Crump teaches a  method (See [Abstract]; method to optimize location of access point from recoded signal data) comprising:
                based on data indicating that a threshold (See Claim 8; Column 2, line 66 to Column 3, line 17); comparing signal data with threshold) is satisfied by a plurality of data of signals (See Claim 8; column 6, lines (4-17); including information regarding times and location of users transmitting signals to access points devices received at an access point) from a plurality of wireless devices (See Claim 8; column 6, lines (4-17); from different users at different locations), 

receiving, by a computing device (Fig.1(108x)), information indicating that changing a location of the access point (See Column 7, lines (5-19); network profile tool that allows a user to optimize placement of a router 102/WAP,) is expected to improve performance of a wireless network (See Column 7, lines (5-19); to maximize performance); and

sending, to a user device and based on the information (See Column 7, lines (5-19); network profile tool that allows a user to optimize placement of a router 102/WAP), a message associated with changing the location of the access point (See Column 13, lines (33-46): an optimal location is selected depending on data received).


But Crump fails to explicitly recite 
 a plurality of directions from associated wireless devices connected to router/AP.

However in analogous art,
Drummond-Murray teaches about network node collecting plurality of directions from multiple wireless devices associated to AP (See [0027-0030]). 

Crump and Drummond-Murray are analogous art because they all pertain to determining location of wireless device in wireless network. Crump teaches about optimizing access point location to increase network performance. Drummond-Murray teaches about network nodes collecting signal directions from a wireless device in order to estimate the location of the UE. Crump could use Drummond-Murray features of recording signal directions of a UE same as QoS of signals to better optimize location of access point in a communication network for better network services to other UEs. Therefore it would have been obvious for one of ordinary skill at the time of the application to combine Crump and Drummond-Murray as to obtain an efficient and flexible wireless network.



Regarding Claim 10,
Crump and Drummond-Murray teaches all the features with respect to claim 9 and Crump further teaches  
(See (Column 7; lines (5-19); Column 13, lines (14-30); received parameters information about the signals from UE) comprises 

based on a concentration of  directions (See Column 7, lines (5-19); Column 13, lines (13-19); multiple devices in a home or different locations create multiple signal data direction), of the plurality of directions, that are contained in a volume
converging on the access point  (See Column 7, lines (5-19); Column 13, lines (13-19); UEs in the environment of an access points, transmits a plurality of signals toward the access point for communications sessions) that changing the location of the access point is expected to improve performance of the wireless network (See (Column 7; lines (5-19); Column 13, lines (14-30); optimize location is indicated to maximize performance).


Regarding Claim 12,
Crump and Drummond-Murray teaches all the features with respect to claim 9 and Crump further teaches  
comparing the data to data indicating directions of wireless communications received by other access points (See Column 13, lines (3-46); the data analysis is performed within multiple routers where data is compared with each other)..


Regarding Claim 13
Crump and Drummond-Murray teaches all the features with respect to claim 9 and Crump further teaches  

Regarding Claim 14,
Crump discloses a method (See [Abstract]) comprising:

receiving, by a computing device (Fig.1(108x)), data comprising indications of location of devices received by an access point of a wireless network (See (Column 6, line 54 to Column 7, line 19); Column 13, lines (13-19); multiple devices in a home or different locations create multiple signal data direction), associated with a premises (See (Column 6, line 54 to Column 7, line 19); Column 13, lines (13-19); in a home);

determining, based on the data (See (Column 7; lines (20-29); Column 13, lines (14-30); QoS measurements), that moving the access point is not expected to improve
performance of the wireless network (See (Column 7; lines (5-19); Column 13, lines (14-30); system now which position is best to produce best performance and which position will not) for one or more devices (Fig.1(108x)) associated with the wireless network (Fig.1);

determining, based on additional data (See (Column 7; lines (20-29); Column 13, lines (13-46); data of users in the network is monitored continuously including QoS), an expected increase in performance of the wireless network after an addition of (See (Column 7; lines (20-29); Column 13, lines (13-46); QoS is used to further optimize location of Access Point); and


sending, based on the determining (See (Column 7; lines (5-19); Column 13, lines (14-30); determining location need to be changed to maximize performance), the expected increase in performance of the wireless network (See (Column 7; lines (5-19); Column 13, lines (14-30); to maximize performance), an indication associated with the addition of one or more range extending computing devices (See (Column 7; lines (51-62); Column 13, lines (14-30); the computing system/server/intelligent storage will send the information  to the user through the access point).

But Crump fails to explicitly recite 
receiving data indicating a plurality of directions from associated wireless devices connected to router/AP.

However in analogous art,
Drummond-Murray teaches about network node collecting plurality of directions from multiple wireless devices associated to AP (See [0027-0030]). 

Crump and Drummond-Murray are analogous art because they all pertain to determining location of wireless device in wireless network. Crump teaches about Drummond-Murray teaches about network node collecting plurality of directions from multiple wireless devices. Crump could use Drummond-Murray features to better estimate location of wireless devices in a communication network relative to other user devices. Therefore it would have been obvious for one of ordinary skill at the time of the application to combine Crump and Drummond-Murray as to obtain an efficient wireless network.


Regarding Claim 15,
Crump and Drummond-Murray teach all the features with respect to claim 14 and Crump further teaches  

                wherein the additional data comprises a plurality of telemetry data samples collected for the wireless network (See (Column 6; line 54 to Column 7, line 19); Column 13, lines (14-30); information are collected for different location for user devices including measurement of QoS and Signal Strength); and 
                wherein the determining the expected increase in performance (See (Column 6; line 54 to Column 7, line 19); Column 13, lines (14-30); access points designed to be adaptive) comprises evaluating the plurality of telemetry data samples collected for the wireless network (See (Column 6; line 54 to Column 7, line 19); Column 13, lines (14-30); information collected are analyzed to improved performance of network).


Regarding Claim 16,
Crump and Drummond-Murray teach all the features with respect to claim 14 and Crump further teaches  

                  wherein the additional data comprises at least one of 
a mean received signal strength indicator (RSSI) (See Fig.11(1108); Column 13, lines (13-46); Column 6, line 54 to Column 7, line 19)
a minimum RSSI, 
reconnection event associated with one or more wireless devices, 
a plurality of physical layer (PHY) rates associated with one or more wireless devices, 
a total throughput (See Column 5, lines (8-35); QoS include throughput), or 
a highest PHY rate used for transmitting data to one or more wireless devices (See Column 5, lines (8-35); QoS include data rate).


(The term at least one of means at least only one limitation can be analyzed)


Regarding Claim 17,
Crump and Drummond-Murray teach all the features with respect to claim 14 and Crump further teaches  
 

                 wherein the determining that moving the access point is not expected to improve performance of the wireless network is based on evaluating a statistical variation of a distribution of the directions (See (Column 7; lines (5-19); Column 13, lines (14-46); system determined the optimization placement of access point also translate determining the less improve placement of the access point by measuring different data results meeting or not meeting threshold).



Regarding Claim 19,
Crump and Drummond-Murray teach all the features with respect to claim 14 and Crump further teaches  
  
wherein the sending comprises 
sending the indication (See (Column 6; line 54 to Column 7, line 40); Column 13, lines (14-30); network adaptive profile update), associated with the addition of the one or more range extending computing devices(See (Column 7; lines (5-19); Column 13, lines (14-30); placement can be continuously optimized based on different UE device location data and QoS), via the access point (Fig.1(102)) and to a user device (Fig.1(108x)).


Regarding Claim 20, 
Crump and Drummond-Murray teach all the features with respect to claim 14 and Crump further teaches  

             wherein the determining the expected increase in performance of the wireless network (See (See Column 5, lines (8-35); (Column 7; lines (5-19); Column 13, lines (14-30); to maximize performance, QoS settings), comprises 
evaluating a plurality of telemetry data samples collected for multiple bands of the wireless network (See Column 5, lines (8-35); Column 7, lines (5-19); data includes  multiple bandwidth allotment for upload and download where a band can be assigned for upload or one for download).


determining, based on after changing the location of the access point (See (Column 7; lines (5-19); Column 13, lines (14-30); optimized placement of a router) and based on additional data (See (Column 7; lines (20-29); Column 13, lines (13-46); data of users in the network is monitored continuously including QoS), that an addition of one or more range extending computing devices is expected to improve performance of the wireless network for the one or more of the devices (See (Column 7; lines (20-29); Column 13, lines (13-46); QoS is used to further optimize location of Access Point).


Regarding Claim 21,
Crump and Drummond-Murray teaches all the features with respect to claim 1 and Crump further teaches  
                   wherein the access point comprises the computing device (See Column 7, lines (20-29); the access point process the data).



Regarding Claim 22,
Crump and Drummond-Murray teaches all the features with respect to claim 9 and Drummond-Murray further teaches  
   Sending, by the computing device  the data indicating that the threshold is satisfied  (See (Column 7; lines (5-19); Column 13, lines (14-30); optimized placement of a router using measurement data received compare to user profiles)
                wherein receiving the information is in response to the sending (See (Column 7; lines (5-19); Column 13, lines (14-30); obviously).




Claims 4, 11, 18  are rejected under 35 U.S.C. 103 as being unpatentable over Crump (US 9819610 B1) in view of Drummond-Murray (US 2006/0217132 A1) and further in view of Youssef (US 2010/0020776A1).

Regarding Claim 4,
Crump and Drummond-Murray teaches all the features with respect to claim 1 

But Crump and Drummond-Murray fail to recite

                   wherein the data indicating that the threshold is satisfied (See Column 7, lines (14-46); indication of optimized location) comprises 

a plurality of angle of arrival (AoA) measurements for signals associated with the wireless communications, or 

directions of the signals associated with the wireless communications, that were  received by the access point during a predetermined period of time.

However in analogous art,
Youssef teaches about computing system using AoA measurement for signals associated with the wireless communications in order to estimate access point location (See [Abstract]; [0069])

or 

directions of the signals associated with the wireless communications received
(See [0088-0089]).


Crump, Drummond-Murray and Youssef are analogous art because they all pertain to determining location of wireless device in wireless network. Crump teaches about optimizing access point to increase network performance. Youssef teaches about computing system using AoA measurement for signals associated with the wireless communications in order to estimate access point location or  directions of the signals associated with the wireless communications received by the access point during a predetermined period of time. Crump and Drummond-Murray could use Youssef features to better estimate location of access point relative to other user devices in the network. Therefore it would have been obvious for one of ordinary skill at the time of the application to combine Crump, Drummond-Murray and Youssef as to obtain an efficient wireless network.


Regarding Claim 11,
Crump and Drummond-Murray teach all the features with respect to claim 9, 

but Crump and Drummond-Murray fail to recite

that the threshold is satisfied 

However in analogous art,
Youssef teaches about computing system using AoA measurement for signals associated with the wireless communications in order to estimate access point location (See [Abstract]; [0069])

Crump, Drummond-Murray and Youssef are analogous art because they all pertain to determining location of wireless device in wireless network. Crump teaches about optimizing access point to increase network performance. Youssef teaches about computing system using AoA measurement for signals associated with the wireless communications in order to estimate access point location or  directions of the signals associated with the wireless communications received by the access point during a predetermined period of time. Crump and Drummond-Murray could use Youssef features to better estimate location of access point relative to other user devices in the network. Therefore it would have been obvious for one of ordinary skill at the time of the application to combine Crump, Drummond-Murray and Youssef as to obtain an efficient wireless network.



Regarding Claim 18
Crump and Drummond-Murray teach all the features with respect to claim 14

but Crump and Drummond-Murray fail to recite

                   wherein the data indicating the directions comprises a plurality of angle of arrival (AoA) measurements associated with the signals.

However in analogous art,
Youssef teaches about computing system using AoA measurement for signals associated with the wireless communications in order to estimate access point location (See [Abstract]; [0069])

Crump, Drummond-Murray and Youssef are analogous art because they all pertain to determining location of wireless device in wireless network. Crump teaches about optimizing access point to increase network performance. Youssef teaches about computing system using AoA measurement for signals associated with the wireless communications in order to estimate access point location or  directions of the signals associated with the wireless communications received by the access point during a predetermined period of time. Crump and Drummond-Murray could use Youssef features to better estimate location of access point relative to other user devices in the network. Therefore it would have been obvious for one of ordinary skill at the time of the Crump, Drummond-Murray and Youssef as to obtain an efficient wireless network.




Regarding Claim 23,
Crump and Drummond-Murray teach all the features with respect to claim 1 and Crump further teaches 
                   wherein the determining (See (Column 7; lines (5-19); Column 13, lines (14-30); optimized placement of a router) comprises:
determining, based on a statistical variation of directions within the plurality of
directions (See Column 13, lines (14-30); based on other type of indications including signal strength and location of incoming signals from multiple users in a location), that a current location of the access point deviates from an optimal location (See Column 6, lines (4-17); where different user location transmitting signals behave differently toward an access point locations).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY LAFONTANT whose telephone number is (571)272-3037.  The examiner can normally be reached on 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GARY LAFONTANT/Examiner, Art Unit 2646